                                                                                   United States District Court
                                                                                     Southern District of Texas

                                                                                        ENTERED
                    IN THE UNITED STATES DISTRICT COURT                                 June 30, 2021
                        SOUTHERN DISTRICT OF TEXAS                                   Nathan Ochsner, Clerk

                              HOUSTON DIVISION

DR. ADEKUNLE C. OMOYOSI, PHARMD,                §
Plainiiff,                                      §
                                                §
V.                                              §           CIVIL ACTION No. 4:20-cv-03315
                                                §
TEXAS HEALTH AND HUMAN SERVICES                 §
COMMISSION                                      §
Defendant.                                      §
                                                §

                      ORDER ADOPTING MAGISTRATE JUDGE'S
                      MEMORANDUM AND RECOMMENDATION


       Having reviewed the Magistrate Judge's Memorandum and Recommendation dated June 14,
2021 and no objections having been filed thereto, the Court is of the opinion that said Memorandum
and Recommendation should be adopted by this Court.
       It is therefore ORDERED that the Magistrate Judge's Memorandum and Recommendation
is hereby ADOPTED by this Court. It is further ORDERED that all claims dismissed pursuant to
Federal Rule of Civil Procedure 12(b )(6) are DISMISSED WITH PREJUDICE and all claims
dismissed pursuant to Federal Rule of Civil Procedure 12(b)(l) are DISMISSED WITHOUT
PREJUDICE.


       SIGNED at Houston, Texas this     3°~    day of June, 2021.




                                                              SIM LAKE
                                             SENIOR UNITED STA TES DISTRICT JUDGE
